Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 1 of 33




          EXHIBIT A
       Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 2 of 33

                                                                         Service of Process
                                                                         Transmittal
                                                                         06/23/2021
                                                                         CT Log Number 539786349
TO:      Stephanie Schaeffer
         Paychex, Inc.
         911 Panorama Trl S
         Rochester, NY 14625-2396

RE:      Process Served in California

FOR:     Paychex North America Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                    STANLEY CALLAHAN and FAISAL GAILANI, ETC., PLTFS. vs. PAYCHEX NORTH AMERICA,
                                    INC., ETC., DFT.
DOCUMENT(S) SERVED:                 Summons, Cover Sheet, Complaint
COURT/AGENCY:                       Alameda County, Superior Court, CA
                                    Case # HG21102203
NATURE OF ACTION:                   Employee Litigation
ON WHOM PROCESS WAS SERVED:         C T Corporation System, GLENDALE, CA
DATE AND HOUR OF SERVICE:           By Process Server on 06/23/2021 at 15:33
JURISDICTION SERVED :               California
APPEARANCE OR ANSWER DUE:           Within 30 calendar days after this summons and legal papers are served on you
ATTORNEY(S) / SENDER(S):            JULIAN HAMMOND
                                    HAMMONDLAW, P.C.
                                    11780 W. Sample Road, Suite 103
                                    Coral Springs, FL 33065
                                    310-601-6766
ACTION ITEMS:                       CT has retained the current log, Retain Date: 06/23/2021, Expected Purge Date:
                                    06/28/2021

                                    Image SOP
                                    Email Notification, Stephanie Schaeffer slschaefer@Paychex.com

                                    Email Notification, Dana Bolia dbolia@paychex.com

                                    Email Notification, Denise Mackowiak DMackowiak@paychex.com

REGISTERED AGENT ADDRESS:           C T Corporation System
                                    330 N BRAND BLVD
                                    STE 700
                                    GLENDALE, CA 91203
                                    866-401-8252
                                    EastTeam2@wolterskluwer.com




                                                                         Page 1 of 2 / SK
       Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 3 of 33

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/23/2021
                                                                                                    CT Log Number 539786349
TO:         Stephanie Schaeffer
            Paychex, Inc.
            911 Panorama Trl S
            Rochester, NY 14625-2396

RE:         Process Served in California

FOR:        Paychex North America Inc. (Domestic State: DE)




The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / SK
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 4 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 5 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 6 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 7 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 8 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 9 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 10 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 11 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 12 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 13 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 14 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 15 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 16 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 17 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 18 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 19 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 20 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 21 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 22 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 23 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 24 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 25 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 26 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 27 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 28 of 33
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 29 of 33
              Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 30 of 33


 1                                             PROOF OF SERVICE

 2   CALIFORNIA SUPERIOR COURT, COUNTY OF ALAMEDA
     CASE NAME: STANLEY CALLAHAN, ET AL. v. PAYCHEX NORTH AMERICA, INC.
 3   CASE NO.:   HG21102203

 4   STATE OF CALIFORNIA, COUNTY OF ORANGE

 5           I am employed in the County of Orange, State of California. I am over the age of 18 and not a
     party to the within action. My business address is: 200 Spectrum Center Drive, Suite 500, Irvine, CA
 6   92618.

 7            On July 20, 2021, I caused the foregoing document(s) described as:

 8    DEFENDANT PAYCHEX NORTH AMERICA INC.’S PEREMPTORY CHALLENGE AND
      MOTION TO DISQUALIFY JUDGE PURSUANT TO CODE OF CIVIL PROCEDURE § 170.6
 9
     to be served on all interested parties in this action as follows:
10

11    Julian Hammond, Esq.                              Attorneys for Plaintiffs
      Polina Brandler, Esq.                             STANLEY CALLAHAN and FAISAL GAILANI
12    Ari Cherniak, Esq.
      HammodLaw, P.C.                                   Phone:     (310) 601-6766
13
      11780 W. Sample Road, Ste. 103                    Fax:       (310) 295-2385
14    Coral Springs, FL 33065                           E-Mail:    jhammond@hammondlawpc.com
                                                                   pbrandler@hammondlawp.com
15                                                                 acherniak@hammondlawpc.com
16            MAIL: by placing a true copy of the document(s) listed above for collection and mailing
       !      following the firm’s ordinary business practice in a sealed envelope with postage thereon
17
              fully prepaid for deposit in the United States mail at Irvine, California addressed as set
18            forth herein.

19
            STATE: I declare under penalty of perjury under the laws of the State of California that the
20   foregoing is true and correct.

21            Executed on July 20, 2021, at Irvine, California.
22

23
                                                            Cynthia L. Kuno
24   4821-7017-1377, v. 2


25

26

27

28

                                                        1
                                                 PROOF OF SERVICE
Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 31 of 33
              Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 32 of 33


 1                                DECLARATION OF NOLAN S. McCREADY

 2            I, Nolan S. McCready, declare and state as follows:

 3            1.     I am an attorney duly licensed to practice law in the State of California and am an

 4   attorney for Defendant PAYCHEX NORTH AMERICA INC. (“Defendant”) in this matter. I have

 5   personal knowledge of the facts contained in this declaration and if called as a witness, I could and

 6   would competently testify thereto under oath.

 7            2.     The Honorable Brad Seligman, the judge to whom this case now is assigned for all

 8   purposes, is prejudiced against Defendant or its attorneys, or against the interests of Defendant or its

 9   attorneys, such that I believe Defendant cannot have a fair and impartial trial or hearing before this

10   judge.

11            3.     This peremptory challenge and motion to disqualify is timely under Code of Civil

12   Procedure section 170.6(a)(2) because it was filed within 15 days of Defendant appearing in this action.

13            4.     This is the first and only peremptory challenge and motion to disqualify filed by

14   Defendant in this action.

15            I declare under penalty of perjury under the laws of the State of California that the foregoing is

16   true and correct. Executed on July 20, 2021, in Irvine, California.

17

18                                                          NOLAN S. McCREADY
19
20

21

22

23

24

25

26

27

28                                                         1
      DECLARATION OF NOLAN S. McCREADY IN SUPPORT OF DEFENDANT’S PEREMPTORY
        CHALLENGE AND MOTION TO DISQUALIFY JUDGE PURSUANT TO CODE OF CIVIL
                       PROCEDURE § 170.6 – Case No. HG21102203
              Case 3:21-cv-05670-CRB Document 1-4 Filed 07/23/21 Page 33 of 33


 1                                             PROOF OF SERVICE

 2   CALIFORNIA SUPERIOR COURT, COUNTY OF ALAMEDA
     CASE NAME: STANLEY CALLAHAN, ET AL. v. PAYCHEX NORTH AMERICA, INC.
 3   CASE NO.:   HG21102203

 4   STATE OF CALIFORNIA, COUNTY OF ORANGE

 5           I am employed in the County of Orange, State of California. I am over the age of 18 and not a
     party to the within action. My business address is: 200 Spectrum Center Drive, Suite 500, Irvine, CA
 6   92618.

 7            On July 20, 2021, I caused the foregoing document(s) described as:

 8     DECLARATION OF NOLAN S. McCREADY IN SUPPORT OF DEFENDANT PAYCHEX
      NORTH AMERICA INC.’S PEREMPTORY CHALLENGE AND MOTION TO DISQUALIFY
 9             JUDGE PURSUANT TO CODE OF CIVIL PROCEDURE § 170.6
10   to be served on all interested parties in this action as follows:
11
      Julian Hammond, Esq.                              Attorneys for Plaintiffs
12    Polina Brandler, Esq.                             STANLEY CALLAHAN and FAISAL GAILANI
      Ari Cherniak, Esq.
13
      HammodLaw, P.C.                                   Phone:     (310) 601-6766
14    11780 W. Sample Road, Ste. 103                    Fax:       (310) 295-2385
      Coral Springs, FL 33065                           E-Mail:    jhammond@hammondlawpc.com
15                                                                 pbrandler@hammondlawp.com
                                                                   acherniak@hammondlawpc.com
16
              MAIL: by placing a true copy of the document(s) listed above for collection and mailing
17     !      following the firm’s ordinary business practice in a sealed envelope with postage thereon
18            fully prepaid for deposit in the United States mail at Irvine, California addressed as set
              forth herein.
19
20          STATE: I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
21
              Executed on July 20, 2021, at Irvine, California.
22

23

24                                                          Cynthia L. Kuno
     4843-4380-4145, v. 2
25

26

27

28

                                                        1
                                                 PROOF OF SERVICE
